DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An interview was conducted and explained to applicants representative that applicant has claim very broadly.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation concerning radius and what surfaces having the radius to compare (claims 17-19), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, “an inner sealing and an outer sealing leg”, unclear what applicant means by this? For examination purpose an inner sealing leg and outer sealing leg are claimed. This occurs for claim 10.
Claim 6, “the first seal support comprises a first support ring”, unclear in view of what is stated in claim 1, “at least one support ring”.
Claim 7, “an outer radius of the first support ring of the first seal support system is larger than the radius of the curved profile of the cavity of the first support retainer”, unclear what applicant means by this since the claims are so broadly claimed, examiner cannot limit interpretation of claim. Applicants should provide what they are trying to claim.
Claim 8, “an inner radius of the first support ring of the first seal support system is smaller than an outer radius of an arcuate portion of the first lip seal”, unclear what applicant means by this since the claims are so broadly claimed, examiner cannot limit interpretation of claim. Applicants should provide what they are trying to claim.
Claim 9, “the second support retainer comprises an elongated finger portion configured to support the first lip seal and a cavity having a curved profile configured to receive the at least one support ring of the second support system”, unclear what applicant means by this since the claims are so broadly claimed, examiner cannot limit interpretation of claim. Applicants should provide what they are trying to claim. 
The above types of errors occur throughout the dependent claims (claim 11, 12 and 13) and the examiner cannot provide proper search and/or rejection of claims
Claim 14, “a second support ring”, unclear what applicant means by this since claim 1 provides at least one support ring and claim 6 states the first seal support system comprises a first support ring. Unclear how many support rings applicant is trying to claim, please provide proper claim so examiner can understand what broadly applicant is trying to claim. This error occurs for claim 15 also. 
The errors above also occur for claims 16-17.
Claim 18, “the outer radius of the first lip seal comprises a smaller radius than the inner radius of the first support ring”, what structure has radius and/or what surfaces have radius? Unclear what applicant is trying to claim since the outer radius of the first lip seal is largest since it is capable of contacting a surface of 102.
Claim 19, “entire claim”, unclear what applicant trying to claim.
Claim 20, “the support ring comprises a thickness less than a thickness of one or more of the lip seals”, unclear in view of what is stated in claim 1.
If applicant is trying to claim duplicate structure stacked on each other, the examiner takes official notice that one support provides some support but multiple support rings will provide excellent support when seal is under high pressure. 
It appears that dependency of claims are not proper. Examiner reached out to applicants’ representative to get better claims to examine but applicant’s representative was unable to reach the applicants. Applicant should review all claims for proper antecedent basis and consistent claim language so examiner can provide best reasonable rejection.
Claims are rejected as best possible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenthal (DD285159A5).
Blumenthal discloses a seal stack assembly, comprising a first support retainer (e.g. A), a first lip seal (e.g. LS), and a first seal support system comprising at least one support ring (e.g. B1 and/or B2) disposed between the first support retainer and the first lip seal (see annotated figure below).
Regarding claim 2: Blumenthal discloses an assembly, comprising a probe (e.g. 9), a housing (e.g. housing that receives a seal assembly of figure below) disposed annularly about the probe, and the seal stack assembly disposed within an annulus formed between the probe and the housing and configured to provide a seal between the probe and the housing, the seal stack assembly comprising the first support retainer, the first lip seal and the first seal support system comprising the at least one support ring disposed between the first support retainer and the first lip seal (see figure below).
Regarding claim 4: The first support retainer comprises a cavity having a curved profile (e.g. portions of cavity 7 are curved) configured to receive the at least one support ring of the first support system (e.g. B1 and/or B2).
Regarding claim 5: The first lip seal comprises an inner sealing let and an outer sealing leg (IL and OL). 
Regarding claim 6: The first seal support system comprises a first support ring (B1 and/or B2 are an annular member).
Regarding claim 20: The support ring comprises a thickness less than a thickness of the first lip seal.

    PNG
    media_image1.png
    483
    500
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal.
Blumenthal discloses the invention as claimed above but fails to disclose repetitive stacking of seals (meaning having a second support retainer configured to support the first lip seal, a second lip seal, a second seal support system comprising at least one support ring disposed between the second support retainer and the second lip seal and a third support retainer configured to support the second lip seal). It is noted that all applicant has done is to have three lip seals stacked one after the other which is well known in the art and examiner takes official notice. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have plurality of seal stack assembly of claim 1 to provide primary and secondaries sealings in a seal system (predictable result of multiple sealings).
Regarding claim 10: Since the seal stack assembly of claim 1 is repetitive arranged one after another, the limitation of the second seal lip having an inner sealing leg and an outer sealing leg is taught.
See references as evidence: US 20140048461A1 and US 9233745.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding claims 7-9 and 11-17: Based on 112 rejections above, claims are capable of being rejected by reference below or other references provided on 892 form. It is not clear what applicant is trying to claim. The examiner tried his best to get claims that are examinable but no response. It is noted that no claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675